DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 03/07/2022 responsive to the Office Action filed 09/17/2021 has been entered. Claims 1-3, 7-9, 18-21, 23 and 24 have been amended. Claims 6 and 22 have been canceled. New claims 25-34 have been added. Claims 1-3, 7-9, 18-21 and 23-34 are pending in this application.

Response to Arguments

Claim 24 has been amended to address the informality, thus the objection of the claim 24 has been withdrawn.
Applicant’s arguments, see Amendment, filed 03/07/2021 in pages 6-12, with respect to the rejections of claims 1 and 18 under 103 have been fully considered but are not persuasive.
Applicant argues that “Isaacson discloses that one type of coating is PPX, and that vapor deposition may be used. No guidance is provided whatsoever for the 
These arguments are found to be unpersuasive because:
Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the molecular weight of the PPX coating) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, Applicant’s assertion that “Clearly the ability to even form a porous (expanded) PPX article having Applicant's defined microstructure of nodes interconnected by fibrils (with polymer chains oriented along a fibril axis) could not be formed by a solid PPX coating comprised of dimers” is groundless. Even if it may be right that the solid coating does not have ability to form the claimed structure as it is, both Isaacson and Gore teach drawing at the high temperature and the combination uses Gore’s temperature, thus the PPX coating would have the ability to form the claimed structure at the high temperature regardless of the molecular weight. While Isaacson does not expressly teach the claimed porous structure in PPX coating, since 

Applicant argues that “Isaacson teaches that suitable coating materials clearly includes materials (for example metals, and in particular carbon) that are incapable of forming a porous membrane (formed from the coating material) in the drawn article, let alone a porous membrane having a microstructure of nodes interconnected by fibrils…Isaacson provides a single working example that illustrates coating the polymer substrate with aluminum… the presence of porosity in the drawn article does not mean that the applied film coating was formed into a porous membrane having a microstructure of nodes interconnected by fibrils” (pages 10 and 11)
These arguments are found to be unpersuasive because:
The working example is merely one embodiment, thus the one embodiment cannot limit the scope of the invention. Isaacson clearly and specifically teaches applying PPX to plastic film substrate by vapor phase deposition for using the coated plastic film for insulating material which may be wrapped around electrical conduits, wires, and the like (Co 2 li 3-9). Thus, Applicant’s arguments are not persuasive.

Applicant argues that “Isaacson teaches that the porosity/open celled-structure/reduced density in the drawn article is attributed solely to the underlying polymer substrate and not the applied coating” and “Isaacson provides specific guidance that certain drawing temperatures are critical and cannot be exceeded, as 
These arguments are found to be unpersuasive because:
Isaacson does not teach away forming any porosity or microstructure in the coating after drawing. Isaacson teaches that the upper limit of drawing temperature varies according to the type of substrate, and the specific temperatures taught by Isaacson are for polypropylene, acetal films, and polyethylene film (Co 5 li 59-71). Gore teaches a drawing temperature for PTFE film for obtaining a microstructure and in the combination this drawing temperature is used. Thus, Isaacson’s exemplary upper limits of the drawing temperature for different substrates have nothing to do with the combination. Further, the temperature of Van der Werff (which Applicant cites) rather overlaps Gore’s drawing temperature so that the citation of Van der Werff supports the capability of forming the claimed porous structure in the combination. Thus, while Isaacson does not expressly teach the claimed porous structure in PPX coating, since the method of making the article of the prior art is the same as that disclosed, the combination would be expected to intrinsically have the claimed structure absent an objective contrary showing.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3, 7-9, 18-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gore (US 4,187,390) in view of Isaacson (US 3,666,517) (All of record). 

With respect to claims 1 and 7-9, Gore teaches a process for producing highly porous materials having high strengths from tetrafluoroethylene polymers (Co 1 li 26-27 and 29) comprising expanding the paste-formed of PTFE by stretching in one or more directions at a temperature from 35° C. to 327° C. (Co 2 li 11-14 and 19-20). Gore further teaches that this PTFE in a porous form has a micro-structure characterized by nodes interconnected by fibrils (Abstract and Co 2 li 56-57), and can be used to produce all kinds of shaped articles such as films, etc (Abstract).
Gore differs from the claim in that Gore further teaches that the porous structure produced by the processes of this invention is permeable and can be laminated, impregnated, and bonded with other materials to provide composite structures having novel and unique properties (Co 1 li 41-45), but is silent to a process for forming a porous polyparaxylylene article comprising: depositing polyparaxylylene (PPX) polymer on a side of a substrate to form a PPX polymer film; and co-expanding the PPX polymer film and the substrate in one or more direction to form a porous PPX polymer article having a microstructure of nodes interconnected by fibrils, wherein the fibrils comprise 
In the same field of endeavor, a process for forming a porous article, Isaacson teaches that the method is for depositing a coating on a plastic substrate so as to produce a coated plastic product having an open-celled, low density structure (Co 1 li 29-31), and following the coating of the film said film is subjected to a drawing step wherein the film is drawn or stretched to impart the open-celled structure and to reduce the apparent density (Co 5 li 23-25, 29-30). Isaacson further teaches that an example of one material which may be applied to plastic film substrates by vapor phase deposition is poly-para-xylylene for using the coated plastic film for insulating material which may be wrapped around electrical conduits, wires, and the like (Co 2 li 3-9), the drawing temperature varies according to the plastic film substrate (Co 5 li 54-71), and the resultant film, in a tensionless state, has an apparent density lower than the density of the polymeric material from which it is formed, preferably about 50 to 75% of the densities of the corresponding polymer material (Co 6 li 31-35), i.e., the porosity of the resultant film is about 20 to 50%.
Since Gore teaches that PTFE has desirable physical properties such as water-repellancy and electrical insulating abilities (Co 1 li 10-14) and can be laminated or bonded with other materials to provide composite structures having novel and unique properties, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gore’s process with the teachings of Isaacson such that the one would coat Gore’s PTFE film with poly-para-xylylene by vapor phase deposition and then co-expand the coated film at Gore’s temperature for 

With respect to claim 18, Gore teaches a process for producing highly porous materials having high strengths from tetrafluoroethylene polymers (Co 1 li 26-27 and 29) comprising expanding the paste-formed of PTFE by stretching in one or more directions at a temperature from 35° C. to 327° C. (Co 2 li 11-14 and 19-20). Gore further teaches that this PTFE in a porous form has a micro-structure characterized by nodes interconnected by fibrils (Abstract and Co 2 li 56-57), and can be used to produce all kinds of shaped articles such as films, etc (Abstract).
Gore differs from the claim in that Gore further teaches that the porous structure produced by the processes of this invention is permeable and can be laminated, impregnated, and bonded with other materials to provide composite structures having novel and unique properties (Co 1 li 41-45), but is silent to a process for forming a porous polyparaxylylene article comprising: forming a polyparaxylylene (PPX) composite article by: applying a first polyparaxylylene (PPX) film on a first side of a substrate; and applying a second PPX film on a second side of the substrate; and co-
In the same field of endeavor, a process for forming a porous article, Isaacson teaches that the method is for depositing a coating on a plastic substrate so as to produce a coated plastic product having an open-celled, low density structure (Co 1 li 29-31), and following the coating of the film said film is subjected to a drawing step wherein the film is drawn or stretched to impart the open-celled structure and to reduce the apparent density (Co 5 li 23-25, 29-30). Isaacson further teaches that an example of one material which may be applied to plastic film substrates by vapor phase deposition is poly-para-xylylene for using the coated plastic film for insulating material which may be wrapped around electrical conduits, wires, and the like (Co 2 li 3-9), and the drawing temperature varies according to the plastic film substrate (Co 5 li 54-71). 
Since Gore teaches that PTFE has desirable physical properties such as water-repellancy and electrical insulating abilities (Co 1 li 10-14) and can be laminated or bonded with other materials to provide composite structures having novel and unique properties, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gore’s process with the teachings of Isaacson such that the one would coat Gore’s PTFE film with poly-para-xylylene by 
Furthermore, one would appreciate that expanding different material would inherently form a different microstructure, thus at least one of the first microstructure and the second microstructure would be inherently different from a microstructure of the expanded substrate.

With respect to claims 19 and 25, Isaacson as applied to claims 1 and 18 above further teaches that said PPX film has a thickness less than about 50 microns (“This material can be deposited onto the surface of the film substrate as a continuous 

With respect to claims 20, 21 and 32, Gore as applied to claim 18 above further teaches that these fibrils appear to be characteristically wide and thin in cross-section, the nodes may vary in size depending on the conditions used in the expansion, and products which have been expanded at high temperatures and high rates have a more homogeneous structure, i.e. they have smaller, more closely spaced nodes and these nodes are interconnected with a greater number of fibrils, of which products are also found to have much greater strength (Co 2 li 62-Co 3 li 5). 
One would have found it obvious to adjust the homogeneity of the microstructure depending on the conditions used in the expansion for the purpose of obtaining the product having different property.

With respect to claims 23 and 24, Gore as applied to claims 1 and 18 above teaches the expanding temperature from 35° C. to 327° C. (Co 2 li 11-14 and 19-20). Since overlapping ranges are prima facie evidence of obviousness, it would have been obvious to one having ordinary skill in the art to select the portion of Gore's temperature range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

With respect to claims 26 and 29, Gore as applied to claims 1 and 18 above further teaches that the porous structure of PTFE produced by the processes of this 

With respect to claims 33 and 34, Gore as applied to claims 1 and 18 above further teaches that these fibrils appear to be characteristically wide and thin in cross-section, the nodes may vary in size depending on the conditions used in the expansion, and products which have been expanded at high temperatures and high rates have a more homogeneous structure, i.e. they have smaller, more closely spaced nodes and these nodes are interconnected with a greater number of fibrils, of which products are also found to have much greater strength (Co 2 li 62-Co 3 li 5). 
One would have found it obvious to adjust the homogeneity of the microstructure depending on the conditions used in the expansion for the purpose of obtaining the product having different property.

Claims 2-3, 27-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gore (US 4,187,390) in view of Isaacson (US 3,666,517) as applied to claims 1 and 18 above, and further in view of Van der Werff (EP 0349032) (All of record). 

With respect to claim 2, the combination as applied to claim 1 above does not specifically teach removing the porous PPX polymer article from the substrate to form a free-standing PPX polymer film.
In the same field of endeavor, a process for making polymeric products such as polyparaxylylene (Co 1 li 1-2 and Co 3 li 2-3), Van der Werff teaches that after depositing the polymeric material on the substrate (Co 4 li 53-55), the polymer is removed from the substrate and is drawn (Co 5 li 2-3). That is, Van der Werff teaches the use or need of expanded PPX film itself, and Gore teaches the expanded PTFE film. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this invention to modify the method such that the PPX polymer article would be removed from the PTFE substrate for the purpose of obtaining the porous PPX film as well as porous PTFE film separately.

With respect to claim 3, Isaacson as applied to claim 2 above further teaches that the free-standing PPX film has a thickness less than about 50 microns (“This material can be deposited onto the surface of the film substrate as a continuous adherent coating in thicknesses ranging from about 0.2 micron up to about 20 microns and higher”, Co 2 li 11-14).

With respect to claims 27 and 30, Isaacson as applied to claims 1 and 18 above further teaches depositing a polymeric coating, such as poly-para-Xylyleue, pure di-p-xylylene, on the precursor film substrate (Co 5 li 10-11), but does not specifically 
In the same field of endeavor, a process for drawing a polyparaxylylene film, Van der Werff teaches that a PPX film (Parylene N) (Co 6 li 52-54) is used for drawing experiment.
One would have found it obvious to use PPX-N polymer for forming a PPX article, since it has been held that where the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)).

With respect to claims 28 and 31, Isaacson as applied to claims 1 and 18 above further teaches depositing a polymeric coating, such as poly-para-Xylyleue, pure di-p-xylylene, on the precursor film substrate (Co 5 li 10-11), but does not specifically teach that the PPX polymer includes from 0.001 mol% to 10 mol% of a comonomer. 
In the same field of endeavor, a process for making polymeric structure, Van der Werff teaches that the preferred polymer is PPX (Co 2 li 54-Co3 li 3), and further teaches that the polymeric material formed by vapour deposition polymerization is a homopolymer or copolymer and teaches the type of comonomers (Co 2 li 25-53).
One would have found it obvious to provide the comonomer in the PPX polymer in order to make a polymeric structure. While Van der Werff does not expressly teach 0.001 mol% to 10 mol% of comonomer, one would have found it obvious to select the .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742